MOTION TO DISMISS APPEAL DENIED. *Page 208 
On September 29, 1931, a judgment was entered against the defendants.
On November 27, 1931, defendants filed notice of appeal.
On January 7, 1932, an order was made, on stipulation of attorneys, that the appellants should have until February 15, 1932, in which to file their transcript in the supreme court.
On February 11, 1932, an order was made, on stipulation of attorneys, extending the time to March 15, 1932, in which appellants might file their transcript in the supreme court.
On March 15, 1932, an order was made on motion of appellants, extending the time in which the appellants might file their transcript in the supreme court to March 25, 1932.
It will be observed that the final order extending the time was made subsequent to thirty days after the appeal was perfected, but within the time extended by stipulation.
On March 24, 1932, the transcript was filed in the supreme court.
On April 5, 1932, respondents filed in this court a motion to dismiss the appeal on the grounds that the transcript was not filed within the time fixed by law, for the reason that the trial court had no jurisdiction to make an order extending the time in which to file the transcript in the supreme court, subsequent to the expiration of thirty days after the appeal was perfected, notwithstanding the extension of time by stipulation. *Page 209 
Assuming that the other requirements of the statutes than those set out in the motion, regarding extensions of time, had been complied with, on the authority of Corbin v. Preston, 109 Or. 230
(212 P. 541), Cantrall v. Sterling Mine Co., 61 Or. 516
(122 P. 42), the motion to dismiss the appeal will be denied.
It is so ordered.